724 So. 2d 650 (1999)
José A. MONTONEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 97-01636
District Court of Appeal of Florida, Second District.
January 13, 1999.
Terri L. Backhus of Backhus & Izakowitz, P.A., Tampa, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Johnny T. Salgado, Assistant Attorney General, Tampa, for Appellee.
CAMPBELL, Acting Chief Judge.
Appellant challenges the revocation of his community control and resulting sentence of forty-seven months' incarceration for burglary of a dwelling, third degree grand theft, and grand theft of a firearm. We find no merit in the three issues raised and affirm the revocation and sentence. While the affidavit *651 and amended affidavit of violation of community control allege numerous violations of condition (3) (moving from his approved residence without the consent of his probation officer), condition (9) (failing to report to his community control officer), and condition (12) (failing to remain confined to his approved residence), the revocation order fails to specify which conditions were violated. We therefore remand this case for entry of an order of revocation of community control which delineates the specific conditions appellant was found to have violated. See Dietz v. State, 534 So. 2d 808 (Fla. 2d DCA 1988).
Affirmed; remanded with instructions.
NORTHCUTT and GREEN, JJ., Concur.